—Order, Family Court, New York County (Judith Sheindlin, F.C.J.), entered on or about February 16, 1989, which denied respondent’s petition seeking to terminate an order of unallocated support dated January 27, 1981 and seeking to reduce or annul support arrears, is unanimously affirmed, without costs.
Because the order of January 27, 1981 provided for support unallocated between the spouse and child, Family Court did not err in rejecting respondent’s contention that such order automatically terminated on the child’s 21st birthday on July 12, 1983. Instead of ignoring the order and permitting arrears to accrue once the child turned 21, it was incumbent on respondent to come to court and have it modified or set aside; having failed to do so, it was incumbent on him in this proceeding to show good cause why he did not (Family Ct Act §§ 451, 455 [2]; § 460 [1]; see, Urban v Urban, 90 AD2d 793). We agree with Family Court that the requisite good cause for *608the approximate five-year delay in making the instant application has not been shown. Concur—Kupferman, J. P., Ross, Ellerin, Wallach and Rubin, JJ.